DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20, 21, 23, 25, 27, 29-31 and 33 are amended.
Claims 20-35 are examined on the merits.                   
Response to Arguments
With respect to Double Patenting rejection, Applicant’s arguments are found persuasive. The Double Patenting rejection is withdrawn in view of the amendment made to the claims.
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive:
With respect to independent claims, Applicant’s arguments are substantially addressed to the amendment made to the claims. In view of the amendment made to the claims the rejection under pre-AIA  35 U.S.C. 102 is withdrawn.
However, new limitations required by the amendment are taught by Robinson (2nd embodiment). See the rejection in view of Robinson (2nd embodiment) below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-23, 26 and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180; 1st embodiment fig. 4A) in view of Robinson et al. (WO 2010/075180; 2nd embodiment fig. 5A).
Regarding claim 20, Robinson (1st embodiment) discloses a manifold (page 3, line 27; fig. 4A) that is a stabilizing structure for insertion into a wound, comprising: 
a plurality of cells provided side-by-side in a plane (fig. 4A), defined by plurality of support structures 236 (page 13, line 18; curved member), each cell having a top end 
wherein the stabilizing structure is configured to collapse (page 13, [0049]) significantly more within the plane than along the direction perpendicular to the plane; and 
wherein the cells are inherently more collapsible in a first direction along the plane than in a second direction at an angle to the first direction along the same plane, since moving along the hinge C (fig. 4A; annotated by the examiner) meets lower resistance than moving in a direction perpendicular to the hinge C (fig. 4A).

    PNG
    media_image1.png
    423
    651
    media_image1.png
    Greyscale

	Robinson (1st embodiment) does not expressly disclose the structure, wherein support structures having a planar shape.
nd embodiment) teaches a stabilizing structure having planar support structures 456 (page 14, line 1; fig. 5A; longitudinal member).

    PNG
    media_image2.png
    487
    614
    media_image2.png
    Greyscale

Since both embodiments are disclose as being interchangeable, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the support structures of Robinson (1st embodiment) of the planar shape, as taught by Robinson (2nd embodiment) as an obvious variation of the support structure providing the same function.
Regarding claim 21, Robinson discloses the structure, wherein each cell is defined by one or more walls A (fig. 4A; annotated by the examiner), and wherein the walls A (fig. 4A) extend in a vertical direction.
Regarding claim 22, Robinson discloses the structure, wherein the wherein the second direction is perpendicular to the first direction (see fig. 4A).
Regarding claim 23, Robinson discloses the structure comprising a plurality of first strips 290 (fig. 4A) extending in a first direction, and a plurality of intersection strips D (fig. 4A; annotated by the examiner) extending in a second direction perpendicular to the first direction.
Regarding claim 26, Robinson (1st embodiment) in view of Robinson (2nd embodiment) Robinson discloses the invention discussed above but does not expressly disclose the structure having the shape of an oval, but motivates to do so by disclosing the wound area 102 (fig. 1) having the shape of oval.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the structure of Robinson with the shape of oval in order to conform the wound bed, as motivated by Robinson, 
Regarding claims 27 and 29, Robinson discloses a manifold (page 3, line 27; fig. 4A) that is a stabilizing structure for insertion into a wound, comprising:
a plurality of elongate strips 290 (fig. 4A supra) arranged generally in parallel; and 
a plurality of intervening members D (fig. 4A supra; annotated by the examiner) connecting the elongate strips, 
wherein the plurality of intervening members are configured to pivot relative to the strips to allow the plurality of elongate strips to collapse relative to one another, since the structure is disclosed as being collapsible (page 13, [0049]); wherein the intervening members between a first strip and a second strip are configured to pivot independently of the intervening members between a second strip and a third strip, since hinges C (fig. 4A supra) are present, wherein elongated strips and intervening members define sells (fig. 4A) such that the structure as more than three cells extending along the width of the stabilizing structure (see fig. 4A).
Robinson (1st embodiment) does not expressly disclose the structure, wherein support structures having a planar shape.
Robinson (2nd embodiment) teaches a stabilizing structure having planar support structures 456 (page 14, line 1; fig. 5A; longitudinal member).
The rationale of obviousness rejection discussed above in claim 20 is incorporated herein in its entirety.
Regarding claim 28, Robinson discloses the structure, wherein intervening members D (fig. 4A) are connected to the elongate strips 290 (fig. 4A) via a joint 224 (fig. 4A).
Regarding claim 29, Robinson discloses the structure, wherein the joint 224 (fig. 4A) comprises a hinge C (fig. 4A).
Regarding claim 30, Robinson discloses the structure, wherein a plurality of intervening members D (fig. 4A) between adjacent elongate strips 290 (fig. 4A) define a row of cells between each pair of adjacent elongate strips (see fig. 4A supra).
Regarding claim 31, Robinson discloses the structure, wherein the cells in a row between adjacent elongate strips are configured to collapse together as the adjacent strips collapse relative to one another (page 13, [0049]).
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180; 1st embodiment fig. 4A) in view of Robinson et al. (WO 2010/075180; 2nd embodiment fig. 5A), and further in view of Adie et al. (US 2011/0282309).
Robinson (1st embodiment) in view of Robinson (2nd embodiment) disclose the invention discussed above but do not expressly disclose a porous layer beneath the stabilizing structure.
Adie teaches an apparatus for dressing a wound (Abstract, line 1) comprising a porous layer 105 beneath the stabilizing structure 110 (page 6, [0144], lines 1-2; fig. 1A), wherein the porous layer comprises a foam, as required by claim 25.

    PNG
    media_image4.png
    2758
    1403
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the apparatus of Robinson (1st embodiment)/ Robinson (2nd embodiment) with the porous layer beneath the stabilizing structure, as taught by Adie in order to allow transmission of fluid from the wound, as motivated by Adie (page 5, [0138], lines 1-5).
Claims 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180; 1st embodiment fig. 4A) in view of Robinson et al. (WO 2010/075180; 2nd embodiment fig. 5A), and further in view of Bloomer (US 1,006,716).
Robinson (1st embodiment) in view of Robinson (2nd embodiment) disclose a manifold (page 3, line 27; fig. 4A) that is a stabilizing structure for insertion into a wound, comprising:
at least one top strip 290 (fig. 4A supra)  extending in a first direction;

	Bloomer teaches that it is known to form the lattice structure (fig. 1) by interconnecting top strips 11 (fig. 1) with bottom strips 10 (fig. 1) by means of notches 16 (fig. 3) so as the structure is configured to be collapsible (fig. 2), wherein notches are dimensioned so as the top strip 11 (fig. 1) does not extend above the bottom strip 10 (fig. 1), as required by claim 35.

    PNG
    media_image5.png
    465
    388
    media_image5.png
    Greyscale

	Since both Robinson and Bloomer belong to the same problem solving area, i.e. maintaining the lattice structure, it would have been obvious to one st embodiment)/ Robinson (2nd embodiment) by means of notches, as taught by Bloomer in order to provide the structure with the collapsible feature, as motivated by Bloomer (col. 1, line 11).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 2010/075180; 1st embodiment fig. 4A) in view of Robinson et al. (WO 2010/075180; 2nd embodiment fig. 5A) and Bloomer (US 1,006,716), and further in view of Adie et al. (US 2011/0282309).
Robinson (1st embodiment) in view of Robinson (2nd embodiment), and further in view of Bloomer disclose the invention discussed above but do not expressly disclose the structure a foam layer beneath the stabilizing structure.
Adie teaches an apparatus for dressing a wound (Abstract, line 1) comprising a porous layer 105 beneath the stabilizing structure 110 (page 6, [0144], lines 1-2; fig. 1A), wherein the porous layer comprises a foam.
The rationale of obviousness rejection discussed above in claim 24 is incorporated herein in its entirety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781